DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed 05/07/2021 which claims 1-20 have been presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/07/2021 has been considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Regarding claim 1, substitute “a shield” with -- a first shield -- (see line 8).
Regarding claim 5, substitute “RFID” with -- radio frequency identification (RFID) -- (see line 2).
Regarding claim 12, delete “be” before “connected” (see page 37, line 2).
Regarding claim 13, insert “third” before “tag reader/writer” (see lines 4 and 6, respectively); and “the” before “first” (see line 6).
Regarding claim 14, substitute “the shield” with – the first shield – (see line 3).
Regarding claim 15, substitute “An RFID” with – A radio frequency identification (RFID) -- (see line 1).
Regarding claim 18, insert “first communication available” before “area” (see page 39, line 2); and insert “second communication available” before “area” (see page 39, line 8).
Regarding claim 20, substitute “an RFID” with – a radio frequency identification (RFID) -- (see line 2).
Claims 2-4, 6-11, 16-17, and 19 are objected to since they are dependent upon an objected claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 11-12, 14-15, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bufe et al. (US 20200401773 A1) (hereinafter referred to as Bufe).
Regarding claim 1, Bufe discloses a wireless tag communication device (100) (see fig. 1 provided below), comprising: 
a first antenna (12) configured to emit radio waves towards a first region of a conveyance path for wireless tags (T) (see fig. 1);
a second antenna (22) configured to emit radio waves towards a second region of the conveyance path on a downstream side of the first region in a tag conveyance direction along the conveyance path (see fig. 1);
a shield (14) configured to block the radio waves emitted from the first antenna (12) from reaching a first portion of the first region while permitting the radio waves from the first antenna (12) to reach a second portion of the first region (see fig. 1; para. 0062); and
a controller (ECU) configured to:
select a tag ID read from a wireless tag (T) on the conveyance path via the first antenna (12) as a target tag ID (paras. 0063, 0065, 0067),
designate the target tag ID by communication via the second antenna (22) (paras. 0065-0067), and
write tag information via the second antenna (22) to the wireless tag corresponding to the designated target tag ID (paras. 0065-0067).

    PNG
    media_image1.png
    658
    865
    media_image1.png
    Greyscale

Regarding claim 2, Bufe discloses the wireless tag communication device according to claim 1, wherein the controller (ECU) is further configured to:
control the first antenna (12) to emit an interrogation wave;
receive a plurality of response waves from a plurality of wireless tags (T) via the first antenna (12); and
select the target tag ID from among the plurality of wireless tags providing a response wave to the interrogation wave. (See paras. 0063, 0065-0067)

Regarding claim 3, Bufe discloses the wireless tag communication device according to claim 1, wherein the controller is further configured to: 
control the second antenna (22) to emit an interrogation wave designating the target tag ID; and 
receive a response wave from the designated target tag via the second antenna (22) in response to the interrogation wave designating the target tag ID. (Paras. 0065-0067)

Regarding claim 4, Bufe discloses the wireless tag communication device according to claim 3, wherein the controller is further configured to write data to the target tag ID once the response wave from the designated target tag is received (paras. 0065-0067).

Regarding claim 5, Bufe discloses the wireless tag communication device according to claim 1, wherein the wireless tags are RFID tags (para. 0063).

Regarding claim 6, Bufe discloses the wireless tag communication device according to claim 1, wherein the controller selects the tag ID of a wireless tag on the conveyance path as the target tag ID based on the wireless tag passing through the first portion of the first region (paras. 0063, 0065-0067).

Regarding claim 8, Bufe discloses the wireless tag communication device according to claim 1, wherein the first portion of the first region surrounds the second portion of the first region (see fig. 1).

Regarding claim 11, Bufe discloses the wireless tag communication device according to claim 1, wherein the shield (14) has an opening in a central portion thereof (see fig. 1).

Regarding claim 12, Bufe discloses the wireless tag communication device according to claim 1, further comprising:
a first tag reader/writer (10) connected to the first antenna (12); and
a second tag reader/writer (20) connected to the second antenna (22). (See fig. 1; and paras. 0063, 0065-0067)

Regarding claim 14, Bufe discloses the wireless tag communication device according to claim 1, further comprising:
a second shield (14) opposite the first shield (14), the conveyance path passing between the first and second shields with the first region being between the first and second shields (see fig. 1).

Regarding claim 15, Bufe discloses an RFID tag communication device (100) (see fig. 1 provided above), comprising:
a first antenna (12) configured to radiate first radio waves toward a conveyance path for a plurality of RFID tags (T) such that a first communication area (see fig. 1, 1st region) is formed along the conveyance path;
a second antenna (22) configured to radiate second radio waves toward the conveyance path such that a second communication area (see fig. 1, 2nd region) is formed along the conveyance path;
a shield blocking part (14) of the first radio waves such that first radio waves does not reach a portion of the conveyance path otherwise within the first communication area (see fig. 1, 1st region; and para. 0062); and
a controller (ECU) configured to:
select a target RFID tag that becomes unreadable via the first antenna during conveyance of wireless tags along the conveyance path within the first communication area; and write data to the selected target RFID tag via the second antenna (paras. 0065-0067).

Regarding claim 18, Bufe discloses a wireless tag communication device (100) (see fig. 1 provided above), comprising:
a first antenna (12) configured to radiate first radio waves toward a conveyance path for a plurality of wireless tags (T) such that a first communication available area (see fig. 1, 1st region) is formed along the conveyance path where communication via the first antenna (12) can be established with the wireless tags (T) as the wireless tags pass along the conveyance path through the first communication available area (see fig. 1; para. 0063, 0065);
a second antenna (22) configured to radiate second radio waves toward the conveyance path such that a second communication available area (see fig. 1, 2nd region) is formed along the conveyance path where communication via the second antenna (22) can be established with the wireless tags (T) as the wireless tags pass along the conveyance through the second communication available area (fig. 1; and paras. 0065-0067);
a shield (14) to block the first radio waves from reaching a portion of the conveyance path so as to form a communication unavailable area (see fig. 1, 1st portion) within the first communication available area (first region) (paras. 0065-0067); and
a controller (ECU) configured to:
identify tag IDs of the wireless tags that are readable via the first antenna (12);
select a target tag ID from among the identified tag IDs; and
write information to the wireless tag corresponding to the selected target tag ID via the second antenna (22) (paras. 0063, 0065-0067).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bufe. The teachings of Bufe have been discussed above.
Bufe discloses the claim invention except for wherein the first portion of the first region is at the center of the first region.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to change the position of the first portion of the first region, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Allowable Subject Matter
Claims 9-10, 13, 16-17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, taken alone or in combination, fails to teach, wherein the controller is configured to track the number of communication attempts for each tag ID read via the first antenna and select the tag ID of a wireless tag with the most attempts
as the target tag ID; wherein the controller is configured to track the number of communications for each tag ID read via the first antenna and select the tag ID of a wireless tag with a number of communications above a threshold value as the target tag ID; and a switch connected to the first and second antennas, wherein the controller is further configured to control the switch to selectively connect a tag reader/writer to the first or second antenna.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mizukawa et al. (US 8,111,142) discloses a non-contact ID tag writing apparatus.
Oishi (US 10,241,492) discloses a label processing apparatus.
Watanabe (US 2016/0283758) discloses a RFID tag reading/writing method and device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL A TAYLOR whose telephone number is (571)272-2403. The examiner can normally be reached Monday, Tuesday, and Thursday between 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN S PAIK can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL A TAYLOR/Examiner, Art Unit 2876      

/THIEN M LE/Primary Examiner, Art Unit 2876